Alexander, J.
(dissenting) — Although I agree with the *777majority that State v. Houser, 95 Wn.2d 143, 622 P.2d 1218 (1980), was grounded in article I, section 7 of the Washington Constitution, and thus disagree with the Chief Justice in her assessment of the case as one based solely upon the Fourth Amendment, I concur with the Chief Justice in the result that she would have us reach. While I am satisfied that the contents of a locked automobile trunk are protected by article I, section 7 from the prying eyes of the police during a vehicle inventory search such as the one here, in my view the defendant’s car trunk could not be considered locked under Houser because it could he opened merely by pressing a release button in the passenger compartment to which the officers lawfully had access. This “trunk release button was ... in the unlocked glove box,” Majority op. at 765, and gaining access to the trunk by pressing this button was no different than gaining access to the unlocked glove compartment itself by pressing a button. If the release button for the trunk had been shielded by a locked glove compartment, or was itself independently secured by a lock, then it would have been protected by Houser and a different result would be justified.
I would affirm the Court of Appeals.